DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection has been considered and found persuasive due to Terminal Disclaimer filed on 1/22/2021, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Dadu et al. (US 2015/0245154)) teaches technologies that allow a user to wake up a computing device operating in a low-power state and for the user to be verified by speaking a single wake phrase. Wake phrase recognition is performed by a low-power engine. In some embodiments, the low-power engine may also perform speaker verification. In other embodiments, the mobile device wakes up after a wake phrase is recognized and a component other than the low-power engine performs speaker verification on a portion of the audio input comprising the wake phrase. More than one wake phrases may be associated with a particular user, and separate users may be associated with different wake phrases. Different wake phrases may cause the device transition from a low-power state to various active states.
Lin et al. (US 2014/0143571) teaches a power integration module includes a first input connector, a second input connector, an output connector, a switch unit, a determining unit. The first input connector and the second input connector are electrically connected to a first power supply and a second power supply of a power supply module. The output connector is electrically connected to an electrical load. The switch unit is coupled between the first input connector, the second input connector and the output connector. When the switch unit is turned on, the first input power supply and the second input power supply are integrated in parallel and outputted to the output connector to the electrical load. Moreover, an electronic device with a plurality of power integration modules is provided. Thus, the wrong connection is prevented and the condition that the power supplies of different electrical parameters are connected in parallel is avoided. 
The difference between the prior art and the claimed invention is that Sardeson and Lin do not explicitly teach first circuit is configured to: buffer the audio samples that match the pattern and subsequently-received samples while the memory controller initializes, write the audio samples that match the predetermined pattern and the subsequently-received samples to memory through the memory controller, and continue writing audio samples received after the memory controller initializes, providing a loss-free series of samples beginning with at least the audio samples that match the predetermined pattern for processing by the one or more processors.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dadu and Lin to include the first circuit is configured to: buffer the audio samples that match the pattern and subsequently-received samples while the memory controller initializes, write the audio samples that match the predetermined pattern and the subsequently-received samples to memory through the memory controller, and continue writing audio samples received after the memory controller initializes, providing a loss-free .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656